                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

CIVIL ACTION NO: 4:14-CV-00074-JHM

DEREK SCHALL                                                                   PLAINTIFF

V.

SUZUKI MOTOR OF AMERICA, INC.,
SUZUKI MOTOR CORP., and
NISSIN KOGYO CO., LTD.                                                         DEFENDANTS

                               MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants’ respective Motions for Partial Summary

Judgment on Plaintiff’s Punitive Damages Claim. [DN 185; DN 208]. Fully briefed, these matters

are ripe for decision.

                                          I.      BACKGROUND

        Plaintiff Derek Schall was injured in a motorcycle accident on July 19, 2013, in Daviess

County, Kentucky. [DN 5 ¶ 39]. He alleges that the accident was caused by defects in the front brake

master cylinder on the motorcycle, a 2007 Suzuki GSX-R600. [Id.] He has brought an action against

Suzuki Motor Corporation (“SMC”), the manufacturer of the motorcycle; Suzuki Motor of America,

Inc. (“SMAI”), the importer of the motorcycle; and Nissin Kogyo Co., Ltd. (“Nissin”), the

manufacturer of the front brake master cylinder, alleging strict products liability and negligence. [Id.

¶ 41–52]. As a result of the accident, Schall seeks both compensatory and punitive damages against

the defendants. Specifically, he claims that the defendants “risked the lives of consumers and users of

their products” and that such conduct “was extreme and outrageous.” [Id. ¶ 55].

       SMC, SMAI, and Nissin move for partial summary judgment on Schall’s claim for punitive

damages. [DN 185; DN 208]. SMC and Nissin argue that because Japanese law applies to the

claims against them and punitive damages are not awarded for products liability actions in Japan,


                                                   1
the claim for punitive damages must be dismissed. [DN 185 at 2; DN 208 at 2]. In the alternative,

SMC and Nissin argue that under Kentucky law, Schall cannot present the requisite clear and

convincing evidence to support a punitive damages claim. [Id.]. SMAI does not contest the

applicability of Kentucky law to Schall’s claims against it but joins the latter argument that he fails

to show that it engaged in egregious conduct as is required to be entitled to punitive damages. [DN

208 at 2]. Schall responds that Kentucky law controls his action and, as such, he may seek punitive

damages. [DN 225 at 26–36]. Further, Schall maintains that two independent bases support his

claim for punitive damages—Defendants’ use of outdated technology, known to be dangerous, in

their brake design and Defendants’ intentional concealment of the dangerous brake defect from

several relevant groups. [Id. at 1; 18–26].

                                     II.      STANDARD OF REVIEW

       Before the Court may grant a motion for summary judgment, it must find that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). The moving party bears the initial burden of specifying the basis

for its motion and identifying the portion of the record that demonstrates the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party

satisfies this burden, the non-moving party thereafter must produce specific facts demonstrating a

genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

       Although the Court must review the evidence in the light most favorable to the non-moving

party, the non-moving party must do more than merely show that there is some “metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). Instead, the Federal Rules of Civil Procedure require the non-moving party to

present specific facts showing that a genuine factual issue exists by “citing to particular parts of



                                                  2
materials in the record” or by “showing that the materials cited do not establish the absence . . . of

a genuine dispute[.]” Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in

support of the [non-moving party’s] position will be insufficient; there must be evidence on which

the jury could reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252.

                                          III.    DISCUSSION

       SMC moved with SMAI for summary judgment on Schall’s punitive damages claim. [DN

185]. Nissin independently moved for the same. [DN 208]. As support, SMC and Nissin both

contend that constitutional and choice-of-law principles require application of Japanese law, which

prohibits the recovery of punitive damages in products liability actions. [DN 185 at 2; DN 208 at

2]. In a Memorandum Opinion and Order entered on November 19, 2019, the Court held that

Kentucky substantive law applies to this action. [DN 291]. Therefore, the Court now turns its

attention to the second theory.

       Defendants jointly argue that Schall cannot prove by clear and convincing evidence that

they engaged in the egregious conduct required for a punitive damages jury instruction. [DN 185

at 27–35; DN 208 at 21–28]. Schall in turn argues that there are two bases upon which punitive

damages may be premised—the use of outdated technology in the motorcycle’s brake design and

the intentional concealment of the dangerous brake defect from the public, the dealers, and U.S.

regulators tasked with overseeing them. [DN 225 at 2]. The Court addresses each basis and the

challenges to it below.

       Ky. Rev. Stat. § 411.184(2) states that a “plaintiff shall recover punitive damages only

upon proving, by clear and convincing evidence, that the defendant from whom such damages are

sought acted toward the plaintiff with oppression, fraud or malice.” This clear and convincing

standard can be met by producing evidence of a probative and substantial nature carrying sufficient



                                                  3
weight to convince ordinarily prudent-minded people of its validity. See W.A. v. Cabinet for

Health & Family Servs., 275 S.W.3d 214, 220 (Ky. App. 2008). The Sixth Circuit has held that

“where the nonmoving party faces a heightened burden of proof, such as clear and convincing

evidence, he must show in opposition to the motion for summary judgment that he can produce

evidence which, if believed, will meet the higher standard.” White v. Turfway Park Racing Ass’n,

Inc., 909 F.2d 941, 944 (6th Cir. 1990), overruled on other grounds by Salve Regina College v.

Russell, 499 U.S. 225 (1991).

       In Williams v. Wilson, the Kentucky Supreme Court found that the statute’s requirement of

“malice” is unconstitutional. 972 S.W.2d 260 (Ky. 1998). In so doing, it held that to impose

punitive damages, conduct must amount to at least common-law “gross negligence.” Id. In Horton

v. Union Light, Heat & Power Co., the Kentucky Supreme Court explained this standard, noting

that to justify punitive damages, “there must be first a finding of failure to exercise reasonable

care, and then an additional finding that this negligence was accompanied by ‘wanton or reckless

disregard for the lives, safety or property of others.’” 690 S.W.2d 382, 389–90 (Ky. 1985) (citation

omitted).

       It is worth noting at the outset that, in a corresponding Memorandum Opinion and Order,

the Court granted SMAI’s Motion for Summary based on the applicability of Kentucky’s

Middleman statute as to all claims except negligent failure to warn. Accordingly, the reference to

“Defendants” in the discussion of a punitive damages claim based on use of outdated technology

refers only to SMC and Nissin. The reference to “Defendants” in the discussion of a punitive

damages claim based on negligent failure to warn refers to all three defendants.

   A. Use of Outdated Technology Known to be Dangerous




                                                 4
       Schall first argues that Defendants’ use of outdated technology, known to be dangerous, in

their brake design requires submission of the question of punitive damages to a jury. [DN 5 ¶ 56;

DN 225 at 19–22]. Schall maintains that it was well known within the industry that zinc

materials—like the zinc piston in the brake master cylinder—could lead to corrosion and the

development of hydrogen gas. [DN 225 at 19]. As evidence, Schall points to the fact that the

materials used in the brake master cylinder—specifically, a zinc piston with DOT 4 brake fluid

and no protective rubber seal—have not been used in the industry in the U.S. since the 1970s.

[Id.]. Defendants respond that Schall has no reliable proof that the use of a zinc piston in the

subject brake master cylinder is outdated and that no clear and convincing evidence exists to prove

that Defendants’ conduct reached the level of gross negligence. [DN 262 at 11–14; DN 281 at 10–

13].

       Schall points to Clark v. Chrysler Corp., 436 F.3d 594 (6th Cir. 2006), as support for this

punitive damages claim. Therein, the Sixth Circuit reexamined a punitive damages award granted

to the widow of a man killed after he was ejected from his vehicle following a collision. The Court

concluded that the evidence in the case was “sufficient to support the jury’s decision to award

punitive damages” because the dangerous design constituted a reckless disregard for the safety of

others but reduced the award to a 2:1 ratio for such damages. Id. at 602, 607. In an earlier opinion,

the Sixth Circuit explained the pieces of evidence which supported the punitive damages award.

Clark v. Chrysler Corp., 310 F.3d 461 (6th Cir. 2002), vacated on other grounds, 540 U.S. 801

(2003). That evidence included: (1) testimony about the inadequacy of the vehicle part and its

inability to withstand low impact accidents; (2) testimony about how the problems with the part

could have easily been addressed as there were other similar vehicles manufactured at the time

without such an issue; (3) testimony that the subject vehicle was not state-of-the-art or



                                                 5
state-of-the-industry and that a state-of-the-industry part would have prevented the accident; (4)

the fact that several alternative designs were being used which did not cause such a problem and

were not more expensive than the part in the subject vehicle; (5) the fact that the defendant itself

had utilized some of those other designs in its vehicles; (6) testimony that there were many

inexpensive ways the part could have been fixed to prevent the issue; (7) the fact that the defendant

did not test the part for the relevant problem; and (8) evidence that the defendant knew of a

potentially serious safety issue if such parts were not designed properly. Id. at 480–81.

       Schall draws a comparison between Chrysler and the instant action—the use of outdated

technology with known dangers supports a punitive damages award. Here, Schall argues that the

materials used caused a risk of degradation of brake fluid which could then in turn cause a build

up of hydrogen gas in the brake master cylinder and that Defendants knew or should have known

of this risk. Schall designated several experts who intend to testify about the corrosive qualities

of zinc. Defendants moved to exclude the testimony of each, but, as is discussed in further detail

in corresponding memorandum opinions and orders, the Court denied each of those motions as to

this particular testimony. Additionally, Schall submitted evidence to the Court which further

supports this position.

       At the outset, the Court must address Defendants’ argument that if Schall’s underlying

claim fails, he cannot recover punitive damages. This is a correct reading of the law. Horton v.

Union Light, Heat & Power Co., 690 S.W.2d 382, 390 (Ky. 1985) (stating that in order to justify

punitive damages “there must be first a finding of failure to exercise reasonable care”). As is

discussed in greater detail in a separate memorandum opinion and order, Defendants are not

entitled to summary judgment on Schall’s design defect claim.            That being the case, the

Defendants’ first argument fails. Additionally, the Court must note that both sets of Defendants



                                                 6
played a role in the decisions that led to a zinc piston being used in conjunction with DOT 4 brake

fluid. In a letter dated January 22, 2016, SMAI’s counsel stated that “[t]he proposal for a zinc

piston in the front brake master cylinder was made by Nissin Koyogo. . . . The SMC Motorcycle

Body Design Group selected DOT4 brake fluid.” [DN 225-13 at 1]. The Court is convinced that,

at this stage, Schall has presented sufficient evidence to survive both SMC and Nissin’s Motions

for Summary Judgment. Below the Court outlines the evidence found to be persuasive in reaching

this decision.

       Jeffrey Hyatt, a forensic engineer, submitted two expert reports in this matter–one in 2017

and a supplemental report in 2018. [DN 225-9; DN 225-16]. In his first report, Hyatt explains

that an earlier model of the front master cylinder—used by Suzuki for its 1997–2003 GSX-R—

insulated the spring from the zinc piston with a rubber piston cup. [DN 225-9 at 11]. He explains

that this design—which included a rubber barrier to prevent galvanic coupling—prevented

corrosion of the zinc and buildup of hydrogen gas. [Id. at 8]. This testimony, like that which was

found persuasive in Chrysler, is evidence that Suzuki itself had utilized a different, and less

dangerous, design in a prior model.

       Having reviewed the subject brake master cylinder components, Hyatt’s expert report

discusses in-depth the use of zinc as a brake system material and, based on substantial research,

concludes that zinc had not be used in brake systems for decades because of its tendency to corrode

with brake fluid. [Id. at 9]. As support, Hyatt cites to a Society of Automotive Engineers paper

addressing brake fluids and specifications in Europe which discusses the phenomenon experienced

here. The paper states that certain brake fluids—though not specifically DOT 4 brake fluid—will

“react with zinc alloys resulting in formation of hydrogen gas, leading to ‘spongy’ brake pedals.”

[Id. at 27]. Hyatt further supports his opinion that zinc is not used in hydraulic brake systems by



                                                7
pointing to the fact that manufacturers of DOT 3 and DOT 4 standard brake fluids were not

required to formulate their brake fluids in order to protect zinc components. [Id.]. A final piece

of convincing testimony is Hyatt’s statement that in over thirty years of vehicle hydraulic brake

experience, he never encountered zinc being used on internal hydraulic brake systems. [Id.].

       In Hyatt’s supplemental report, he specifically examines and compares the subject piston

with a Brembo Company piston formed of aluminum. He explains that both a new Brembo brake

master cylinder and a 2004 used Brembo master cylinder used aluminum—a material that does

not exhibit the same erratic corrosive qualities of zinc. [DN 225-16 at 3–4]. Hyatt states that the

Brembo arrangement was virtually identical to the subject Suzuki arrangement with the only real

difference being the use of aluminum and that the Brembo aluminum piston would have fit into

the Suzuki master cylinder. [Id. at 4]. This evidence, like that in Chrysler, shows how the problem

with the part could have easily been addressed as there were other similar pistons manufactured at

the time without such an issue.

       Schall also submits evidence provided by Dr. Thomas Balk, whom the Court found to be

a qualified expert in mechanical engineering and materials science in an earlier Memorandum

Opinion and Order. [DN 299]. In his expert report, Dr. Balk opines that “a reasonably prudent

manufacturer should have considered the potential chemical reactions that may occur between the

materials used in a part or assembly, and apply appropriate materials design considerations

regarding potentially dangerous chemical interactions.” He explained that “[t]his is especially

important for a motorcycle braking system that includes the use of a material such as zinc, which

is known to be susceptible to corrosion.” [DN 225-17 at 4]. This opinion is supported by citation

to a standard textbook used in sophomore-level courses on materials science and engineering—

courses typically taken by mechanical engineers as well as materials engineers. [Id.]. According



                                                8
to Dr. Balk, the book, “Fundamentals of Materials Science and Engineering – An Integrated

Approach”, discusses the corrosion of zinc, along with the generation of hydrogen gas. [Id.; see

also DN 225-12 at 13:17–14:20]. Dr. Balk’s deposition testimony further corroborates this point.

He testified that zinc is a key material to discuss when dealing with corrosion because it is a

“classic metal involved in corrosion situations . . . .” [DN 225-12 at 38:13–17].

       Dr. Balk’s expert report also proposes a solution to the zinc corrosion issue. [DN 225-17

at 4]. He explains that “[z]inc is known to be reactive and susceptible to corrosion. In situations

where corrosion of steel/iron structures needs to be prevented, a classic and simple solution is to

connect a piece of zinc to the structure and place it in the same environment, so that the zinc will

preferentially corrode.” [Id.]. Dr. Balk states that the piece of zinc acts as a “sacrificial anode”

and “may be used to protect a ship’s steel hull or the steel chamber of a hot water heater, to list

two standard examples.” [Id.]. Dr. Balk’s testimony supports the argument that the brake piston

was inadequate, and that Defendants should have been aware of this fact.

       Another expert identified by Schall—Dr. Rex McLellan—confirmed at his deposition that

“a large volume of scientific and automotive engineering work over a span of 30 to 40 years

pointed out the dangers involved in using zinc as a [brake master cylinder] piston material.” [DN

225-18 at 159:1–17]. Dr. McLellan is a licensed professional engineer with several decades of

experience in materials science and engineering. The Court previously found Dr. McLellan

qualified to offer expert opinions in this case. [DN 298]. Dr. McLellan makes his point most

persuasively by explaining that the corrosive qualities of zinc “was common knowledge for

decades” and that Defendants have sophisticated engineers working for them who should have

been aware of the dangers of zinc in this context. [DN 225-18 at 159:12–17, 160:6–14].




                                                 9
       The final expert relevant to this matter is Dr. Rudy Limpert. Dr. Limpert, another

individual deemed qualified to provide expert opinions in this matter [DN 301], has expertise in

brake system design and safety analysis. Particularly relevant to Schall’s argument, Dr. Limpert

states that “[t]he brake system of any motor vehicle is the most important safety system available

to a driver for crash avoidance.” [DN 225-5 at 3]. Similar testimony was found persuasive in

Chrysler because it is evidence that Defendants knew of a potentially serious safety issue if the

brake system was not designed properly. He further opines that it does not appear that Defendants

considered the importance of the interaction of the materials used in the GSX-R brake master

cylinder, including the zinc piston, spring, and coating application. [Id. at 4]. Additionally, Dr.

Limpert states that Defendants do not appear to have “considered the potential chemical reactions

that would be generated if those materials reacted through normal use and with the brake fluid.”

[Id.]. In tying this opinion together, Dr. Limpert expresses the opinion that “[a]ny prudent and

reasonable company must[,] when designing something as important as a brake system[,] make

sure that they fully understand the potential chemical interactions between the materials that they

are using and the impact of such reactions on brake performance.” [Id.].

       In addition to the above expert testimony, Schall also submitted several documents which

support his potion. First, Schall submitted safety data sheets for three different brands of DOT 4

brake fluid—Champion, Valvoline, and Maxima—all of which note that zinc is incompatible with

the brake fluid. [DN 225-15 at 7, 22, 31]. Although the release dates for the data sheets for two

of the three are after Schall’s accident, the Court considers them further support for the general

proposition that zinc is incompatible with DOT 4 brake fluid. Second, Schall provides an internal

email in which SMC’s motorcycle group contacted the auto group concerning the use of zinc. In




                                                10
that email, the auto group responded that “no zinc plating is used . . . . Some kinds of brake fluid

react with zinc plating at high temperature and generate hydrogen.” [DN 225-19 at 1].

       It is worth noting that Defendants assert several additional arguments to the contrary.

Defendants maintain that they complied with industry standards by using parts regularly used in

the brake industry, that the materials used had long been used in the industry without issue, and

that because they performed some pre- and post-production tests, summary judgment is

appropriate. While the Court may entertain some doubt as to whether Schall’s claims will

ultimately entitle him to punitive damages, the facts before the Court yield more than one

reasonable conclusion. In other words, considering all the evidence submitted by the parties, and

viewing that evidence in a light most favorable to Schall, the Court is persuaded that summary

judgment is inappropriate.

       “The threshold for the award of punitive damages is whether the misconduct was

‘outrageous’ in character, not whether the injury was intentionally or negligently inflicted.”

Peoples Bank of N. Ky., Inc. v. Crowe Chizek & Co. LLC, 277 S.W.3d 255, 268 (Ky. Ct. App.

2008). Defendants’ culpability, as presented in Schall’s evidence, does rise to this level. See Clark

v. Chrysler Corp., 436 F.3d 594, 602 (6th Cir. 2006) (finding that the evidence submitted was

sufficient to find a reckless disregard for the safety of others). It is the Court’s judgment that

Schall has submitted sufficient evidence which, if believed, will meet the higher standard required

for punitive damages. See White v. Turfway Park Racing Ass'n, Inc., 909 F.2d 941, 944 (6th Cir.

1990), overruled on other grounds by Salve Regina College v. Russell, 499 U.S. 225 (1991). This

finding does not effectively eliminate the distinction between ordinary and gross negligence.

There may very well be instances in which manufacturers negligently design a product but do not

do so with the foresight Defendants had or should have had concerning the materials used. See



                                                 11
Kinney v. Butcher, 131 S.W.3d 357, 359 (Ky. App. 2004) (declining to authorize punitive damages

where allowing such damages would “effectively eliminate the distinction between ordinary and

gross negligence”). Accordingly, Defendants’ Motions for summary judgment on this score are

DENIED.

   B. Intentional Concealment of the Dangerous Brake Defect

       Schall also argues that Defendants intentionally concealed the dangerous brake defect from

the public, the motorcycle dealers, and the U.S. regulators tasked with overseeing them. This

allegation ties in with Schall’s claim of a post-sale failure to warn purchasers of the discovered

defect and its attendant safety issues. [DN 225 at 22–24]. Defendants divide their opposition to

this claim into two basic arguments—first, that there is no private right of enforcement of a

manufacturer’s reporting obligations to the National Highway Traffic Safety Administration

(“NHTSA”), and second, that Kentucky does not recognize a post-sale duty to recall or issue

warnings. [DN 185 at 28–29; DN 208 at 22–26]. The Court addresses each argument in turn.

       Defendants correctly point out that there is no private right of action to enforce a

manufacturer’s reporting requirements to the NHTSA. Schall does not dispute the state of the law

as to this point. Instead, he states that the “NHTSA requires manufacturers to disclose safety

defects to NHTSA within five days of learning of them,” and that it “is clear that Defendants failed

to do so here.” [DN 225 at 23]. Schall goes on to agree with Defendants concerning the private

right of action. [Id. at 24 n.77]. Specifically, Schall states that he “puts forth the claim that

Defendants’ conduct violated NHTSA’s 5-day requirement to preserve the issue for appeal,” and

suggests that the statute may still be used to evince the relevant industry reporting standard. [Id.].

       Defendants next argue that Kentucky does not recognize a duty by a manufacturer to recall,

retrofit, or warn about a product that was not defective when sold and accordingly, there is no basis



                                                 12
for Schall to recover punitive damages. [DN 208 at 23]. Schall in turn responds that his brake

master cylinder was defective at the time of sale and that when Defendants became aware of the

defect, they actively concealed such from their customers. [DN 225 at 22–24]. As is discussed

extensively in a separate Memorandum Opinion and Order, the Court determines that Kentucky

does recognize a post-sale duty to warn claim for products that were defective when sold.1 Further,

as is mentioned above, Defendants are not entitled to summary judgment on Schall’s design defect

claim at this stage as there remain genuine issues of material fact. Having determined that

Kentucky does recognize a post-sale failure to warn claim for products that were defective when

sold and that genuine issues of fact remain on Schall’s design defect claim, it is now necessary to

determine whether Defendants are entitled to summary judgment on Schall’s punitive damages

claim premised on the alleged failure to warn.

         Defendants’ last argument on this score is factual—Schall cannot prove that Defendants

acted with oppression, malice, fraud, or were grossly negligent. [DN 185 at 30–34; DN 208 at 26–

28]. The argument is premised on the notion that complex product issues require significant time

and effort to identify and resolve.            Defendants maintain that they acted reasonably in the

investigation and recall of the front brake master cylinder on the GSX-R. Schall, in turn, argues

that each defendant is responsible for the failure to warn. Schall explains that both SMC and

Nissin were well aware of the defect yet chose to conceal it from the public. Specifically, Schall

states that “Nissin actively encouraged SMC to delay the disclosure to see if a non-defect

pretextual argument could be made about user maintenance, which would save both of them tens


1
  Nissin makes a brief argument in its Motion that it had no authority to issue a recall of the Suzuki GSX-R and, as
such, it cannot be liable for a punitive damages claim premised on such. [DN 185 at 30–31]. Nissin reads Schall’s
Amended Complaint too narrowly. The Complaint states that “Defendants made conscious decisions to not issue a
recall sooner or otherwise notify owners of the defective and dangerous condition of the affected Suzuki motorcycles.”
[DN 5 ¶ 55]. Nissin makes no argument as to why it, as a component parts manufacturer, had no post-sale duty to
warn and there appears to be no such reason at this time. See also Embs v. Pepsi-Cola Bottling Co. of Lexington, Ky.,
Inc., 528 S.W.2d 703, 705 (Ky. 1975).

                                                         13
of millions of dollars.” [DN 225 at 24]. Further, Schall argues that SMAI is liable for the post-sale

failure to warn claim based on a theory of successor liability after having taken over for the

now-defunct American Suzuki Motor Corporation.

       As discussed above, “[i]n order to justify punitive damages there must be first a finding of

failure to exercise reasonable care, and then an additional finding that this negligence was

accompanied by ‘wanton or reckless disregard for the lives, safety or property of others.’” Horton

v. Union Light, Heat & Power Co., 690 S.W.2d 382, 389–90 (Ky. 1985) (citation omitted). The

Court addresses the first prong of this standard in detail in a corresponding Memorandum Opinion

and Order. Though that opinion addresses the evidence in light of the summary judgment standard,

the Court believes that for the same reasons outlined therein, Schall presented sufficient evidence

to satisfy his heightened burden for punitive damages. See W.A. v. Cabinet for Health & Family

Servs., 275 S.W.3d 214, 220 (Ky. App. 2008). The only remaining question then is whether Schall

presented evidence that Defendants’ failure to exercise reasonable care in carrying out those duties

rises to the requisite level of culpability. The Court believes that he has.

       The crux of Schall’s argument is that the Defendants knew by April 2013 what was wrong

with the brake system but failed to notify the public or issue a recall until October 2013 because it

was attempting to cobble together a way in which the defect could be blamed on user error. [DN

225 at 25–26]. The Court, having reviewed the documents submitted by all parties, believes that

Schall has presented sufficient evidence that could convince ordinarily prudent-minded people that

Defendants behaved in an outrageous manner. See W.A. v. Cabinet for Health & Family Servs.,

275 S.W.3d 214, 220 (Ky. App. 2008). It is undisputed that by April 2013, the Defendants

understood that gas was accumulating in the front brake master cylinder—a dangerous condition

causing issues with the reactivity of the motorcycle’s front brake. [DN 185 at 8; DN 208 at 5; DN



                                                 14
225-31 at 1]. Defendants also knew that 5-10% of the pistons in the brake master cylinder received

surface coating during manufacture that did not meet Defendants’ internal specifications. [DN

185 at 8; DN 208 at 5; DN 225-35]. It is also clear that at this same time Defendants believed

there to be a “serious safety issue” requiring an active response. [DN 225-2 at 3; see also DN 225-

31 at 1, DN 225-34 at 1]. An internal document listed both the merits and risks of implementing

a recall and choosing not to do so. [DN 225-2 at 4]. Listed as a risk of not implementing a recall,

the document noted that “[i]f the problem becomes public in the future, Suzuki Head Office will

be held to account for its response. (Concealment of recall, breach of obligation to notify).” [Id.].

The document indicates that Defendants had sufficient foresight in April 2013 to understand what

would happen if they chose not to warn consumers or issue a recall.

       Schall presented evidence that, despite knowledge of the problem, Defendants failed to

warn consumers of the problem and did not begin the process of issuing a recall notice until

October 2013. [DN 225-3]. Further, Schall presented evidence that the delay occurred not because

Defendants were attempting to understand the conditions that caused the phenomenon but because

they were attempting to manufacture an alternative cause for the issue—specifically, user error.

[DN 225 at 25–26; DN 225-2; DN 225-46; DN 225-47; DN 225-48 at 1; DN 225-49]. Because a

jury could reasonably find that Defendants failed to exercise reasonable care, as is discussed in the

corresponding Memorandum Opinion and Order, and that the failure was outrageous, summary

judgment on Schall’s claim of punitive damages against Defendants is unwarranted. See Peoples

Bank of N. Ky., Inc. v. Crowe Chizek & Co. LLC, 277 S.W.3d 255, 268 (Ky. Ct. App. 2008) (“The

threshold for the award of punitive damages is whether the misconduct was ‘outrageous’ in

character, not whether the injury was intentionally or negligently inflicted.”) (citing Horton v.




                                                 15
Union Light, Heat & Power Co., 690 S.W.2d 382, 389 (Ky. 1985)). Defendants’ Motions on this

basis are DENIED.

                                     IV.    CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’ Motions

for Partial Summary Judgment on Plaintiff’s Punitive Damages Claim [DN 185; DN 208] are

DENIED.




                                                                         March 31, 2020




cc: counsel of record




                                            16
